United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Long Beach, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1518
Issued: February 22, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal from the January 12, 2009 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied her request for an oral
hearing as untimely. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this denial.
ISSUE
The issue is whether the Office properly denied appellant’s October 13, 2008 request for
an oral hearing before an Office hearing representative.
FACTUAL HISTORY
On January 14, 1993 appellant, then a 47-year-old treadmill technician, sustained an
injury in the performance of duty when she slipped and fell on a wet surface. The Office
accepted her claim for left thigh contusion and left medial meniscus tear. Appellant received
compensation for temporary total disability on the periodic rolls.

In a decision dated June 10, 2003, the Office terminated appellant’s entitlement to
compensation for wage-loss and schedule awards effective June 14, 2003 on the grounds that she
refused an offer of suitable work. Following an oral hearing on February 26, 2004, an Office
hearing representative affirmed the termination in a decision dated May 17, 2004.
On September 8, 2008 appellant filed a claim for a schedule award. On September 24,
2008 the Office advised her that she was no longer entitled to compensation under a schedule
award as a result of the June 10, 2003 decision finding that she had refused an offer of suitable
work. It returned the claim and informed appellant that it would take no further action.
On October 13, 2008 appellant referenced the Office’s September 24, 2008 letter and
requested an oral hearing before an Office hearing representative.
In a decision dated January 12, 2009, the Office denied appellant’s request for an oral
hearing. It found that, because appellant had already received a hearing on the issue, she was not
entitled to a second hearing as a matter of right. The Office nonetheless considered her request
but denied a discretionary hearing because she could address the issue through the
reconsideration process.
On appeal, appellant contends that she did not refuse to go to work; her doctor would not
release her to return to work. She stated: “My legs were unstable and that is why they would not
give me my schedule award.” Appellant submitted a December 23, 2008 report from her doctor.
LEGAL PRECEDENT
Before reconsideration, a claimant for compensation not satisfied with a decision of the
Office is entitled, on request made within 30 days after the date of the issuance of the decision, to
a hearing on her claim before an Office hearing representative.1 A claimant is not entitled to an
oral hearing, however, if she has already received a hearing on the same issue or set of issues.2
The Board has held that the Office, in its broad discretionary authority, has the power to
hold hearings in certain circumstances where no legal provision was made for hearings, and has
held that the Office must exercise its discretion in such cases.3 The Office shall determine
whether a discretionary hearing should be granted and, if not, shall so advise the claimant with
reasons.4 The Office’s procedures, which require the Office to exercise its discretion to grant or
1

5 U.S.C. § 8124(b)(1).

2

Charles D. Watson, 35 ECAB 1068 (1984) (if a claimant has received a hearing on an issue or set of issues and
the hearing representative affirms the Office’s decision, the claimant is not entitled to another hearing on that issue
or set of issues even if he submits new evidence; he may receive a second hearing only if the Office, in its
discretion, grants him a second hearing).
3

Mary B. Moss, 40 ECAB 640 (1989) (untimely request); Shirley A. Jackson, 39 ECAB 540 (1988) (hearing
request made after request for reconsideration); Johnny S. Henderson, 34 ECAB 216 (1982) (request for a second
hearing); Rudolph Bermann, 26 ECAB 354 (1975) (injury occurring prior to effective date of the statutory
amendments providing right to hearing).
4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.4.b(3) (June 1997).

2

deny a hearing when no legal provision is made for such hearings, are a proper interpretation of
the Act and of Board precedent.5
A decision of the Office shall contain findings of fact and a statement of reasons. It is
accompanied by information about the claimant’s appeal rights, which may include a right to a
hearing, a reconsideration or a review by the Board.6
ANALYSIS
The only decision the Board may review on this appeal is the Office’s January 12, 2009
nonmerit decision denying appellant’s October 13, 2008 request for an oral hearing before an
Office hearing representative. The Board has no jurisdiction to review the Office’s June 10,
2003 decision terminating her entitlement to compensation for wage loss and schedule awards or
the hearing representative’s May 17, 2004 decision affirming the termination.
The Office’s September 24, 2008 letter to appellant is not a decision. It did not
adjudicate; it contained no findings of fact and statement of reasons and was accompanied by no
appeal rights. The letter was merely informational, explaining to appellant the reason the Office
was taking no further action on her September 8, 2008 claim for a schedule award. The Office
advised her that its previous decisions had already decided her entitlement to a schedule award.
Appellant’s October 13, 2008 request for an oral hearing, therefore, cannot be regarded as
an appeal of the Office’s September 24, 2008 correspondence. It must, instead, be regard as a
request for a second hearing on the Office’s June 10, 2003 decision terminating her entitlement
to compensation for wage loss and schedule awards effective June 14, 2003.
Appellant had 30 days to request a hearing following the Office’s June 10, 2003 decision.
She exercised that appeal right and testified at an oral hearing on February 26, 2004. Because
appellant had this hearing on the issues of suitable work and termination, the Office properly
found that she is not entitled as a matter of right to a second hearing on the same issue or set of
issues.
The Office, nonetheless, had discretion to grant appellant’s request. But it determined
that a discretionary hearing should not be granted and so advised appellant with reasons. It
explained that she could pursue the issue through the separate appeal right of reconsideration.
The Board has often held that the denial of a hearing on these grounds represents a proper
exercise of the Office’s discretionary authority.7 Appellant may, indeed, pursue the issue of her
entitlement to a schedule award after June 14, 2003 by requesting reconsideration from the
district Office and submitting evidence addressing the Office’s June 10, 2003 decision.

5

Jeff Micono, 39 ECAB 617 (1988); Henry Moreno, 39 ECAB 475 (1988).

6

20 C.F.R. § 10.126.

7

E.g., Robert Lombardo, 40 ECAB 1038 (1989).

3

Accordingly, the Board finds that the Office properly exercised its discretion in denying
appellant’s request for an oral hearing and properly advised her with reasons. The Board will
affirm the Office’s January 12, 2009 decision.
Appellant’s arguments on appeal, and the medical report she submitted, relate to the
merits of the Office’s June 10, 2003 decision, which the Board has no jurisdiction to review.
They are not relevant to the issue now before the Board, namely, whether it properly denied her
October 13, 2008 request for an oral hearing.
CONCLUSION
The Board finds that the Office properly denied appellant’s October 13, 2008 request for
an oral hearing before an Office hearing representative.
ORDER
IT IS HEREBY ORDERED THAT the January 12, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 22, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

